DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending, of which claims 1 and 11 are independent claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Application No. KR10-2020-007135 filed on February 12, 2020.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 02/03/2021 and 07/20/2021 have been considered by the examiner.

Specification Objections
The title of the invention is not fully descriptive.  A new title is required that includes the invention to which the claims are directed, specifically to ‘SERVER AND CONTROL METHOD THEREOF FOR A MULTI-AIR CONDITIONING SYSTEM INCLUDING GROUPING OF INDOOR UNITS’.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 9, insert “the” before “each”.
Claim 1, line 14, insert “of the each” before “indoor unit”.
Claim 2, line 2, insert “time” after “opening”.
Claim 2, line 2, insert “a” before “closing time”.
Claim 2, line 3, replace “a valve” with “the valve”.
Claim 2, line 3, replace “an opening” with “the opening”.
Claim 2, line 3, replace “a closing” with “the closing”.
Claim 2, line 6, replace “opening and closing” with “opening time and the closing”.
Claim 4, line 2, insert “at least one of the each” before “indoor unit”.
Claim 4, line 3, before “indoor unit” insert “at least one of the each”.
Claim 5, line 2, delete “including an indoor unit connected with a pipe including a valve”.
Claim 5, line 5, replace “a signal” with “the signal”.
Claim 5, line 5, insert “the” before “at least”
Claim 5, line 5, insert “of the each” before “indoor unit”.
Claim 6, line 2, insert “of the each” before “indoor unit”.
Claim 6, line 2, replace “the target” with “a target”.
Claim 6, line 3, insert “of the each” before “indoor unit”.
Claim 6, line 4, insert “the” before “each”.
Claim 7, line 2, insert “of the each” before “indoor unit”.
Claim 7, line 7, insert “of the each” before “indoor unit”.
Claim 7, line 9, insert “the” before “at least”.
Claim 7, line 9, insert “of the each” before “indoor unit”.
Claim 8, line 2, insert “of the each” before “indoor unit”.
Claim 8, line 3, insert “the” before “at least”.
Claim 8, line 3, insert “of the each” before “indoor unit”.
Claim 9, line 2, insert “of the each” before “indoor unit”.
Claim 9, line 3, insert “the” before “power”.
Claim 9, line 8, insert “of the each” before “indoor unit”.
Claim 10, line 2, insert “the” before “at least”.
Claim 10, line 2, insert “of the each” before “indoor unit”.
Claim 10, line 7, insert “of the each” before “indoor unit”.
Claim 11, line 6, insert “the” before “each”.
Claim 11, line 11, insert “of the each” before “indoor unit”.
Claim 12, line 2, insert “time” after “opening”.
Claim 12, line 2, insert “a” after “and”.
Claim 12, line 3, replace “a valve” with “the valve”.
Claim 12, line 3, replace “an opening” with “the opening”.
Claim 12, line 3, replace “a closing” with “the closing”.
Claim 12, line 7, replace “and closing” with “time and the closing”.
Claim 14, line 2, insert “at least one of the each” before “indoor unit”.
Claim 14, line 3, insert “at least one of the each” before “indoor unit”.
Claim 15, line 2, delete “including an indoor unit connected with a pipe including a valve”.
Claim 15, line 5, insert “the” before “at least”.
Claim 15, line 5, insert “of the each” before “indoor unit”.
Claim 16, line 2, insert “of the each” before “indoor unit”.
Claim 16, line 2, replace “the target” with “a target”.
Claim 16, line 3, insert “of the each” before “indoor unit”.
Claim 16, line 4, insert “the” before “each”.
Claim 17, line 2, insert “of the each” before “indoor unit”.
Claim 17, line 7, insert “of the each” before “indoor unit”.
Claim 17, line 9, insert “the” before “at least”.
Claim 17, line 9, insert “of the each” before “indoor unit”.
Claim 18, line 2, insert “of the each” before “indoor unit”.
Claim 18, line 3, insert “the” before “at least”.
Claim 18, line 3, insert “of the each” before “indoor unit”.
Claim 19, line 2, insert “of the each” before “indoor unit”.
Claim 19, line 3, insert “the” after “whether”.
Claim 19, line 8, insert “of the each” before “indoor unit”.
Claim 20, line 2, insert “the” before “at least”.
Claim 20, line 2, insert “of the each” before “indoor unit”.
Claim 20, line 7, insert “of the each” before “indoor unit”.
Appropriate correction is respectfully requested.  The Examiner respectfully notes that the claims include a number of objections.  In an effort to advance prosecution, the Examiner has made best effort to provide recommendations to improve the antecedent support and redundancies, however, it is respectfully requested that the claims be carefully reviewed before the filing of a response to the present action and any corrections necessary to improve clarity and avoid objections be made. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 7, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 15, the phrase “relatively shorter” in the limitation “identify a group including an indoor unit connected with a pipe including a valve with an opening and closing cycle that is relatively shorter” renders the claim indefinite because a person of ordinary skill in the art would not understand the meaning of “relatively” in light of the specification.  See MPEP § 2173.05(b).  Paragraphs [0059], [0081], [0085], [0093], and [0126] of the specification, as published, refer to the relatively short valve opening and closing cycle.  However, no meaning or definition is provided that would enable a person of ordinary skill in the art to appreciate the scope of “relatively”.  Therefore, the claims are deemed indefinite.  For purposes of examination, the phrase “relatively shorter” will be construed as “shorter”. 
Regarding claims 7 and 17, the phrase “relatively lower” in the limitation “identify a second group with a priority that is relatively lower” renders the claim indefinite because a person of ordinary skill in the art would not understand the meaning of “relatively” in light of the specification.  See MPEP § 2173.05(b).  Paragraphs [0092] and [0112] of the specification, as published, refer to the relatively low control priority.  However, no meaning or definition is provided that would enable a person of ordinary skill in the art to appreciate the scope of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... identify an opening and closing cycle of a valve included in a pipe connected to each indoor unit of the plurality of air conditioning devices to control flow of a refrigerant, based on the driving information, group each indoor unit of the plurality of air conditioning devices into a plurality of groups based on the opening and closing cycle of the valve, based on a power consumed by the plurality of the air conditioning devices reaching a reference power amount, identify at least one group among the plurality of groups based on information about a control priority...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic electronic devices or generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation and based on the description provided in the Specification, such as paragraphs [0058]-[0059] and [0073]-[0081], the identifying and grouping limitations are mental processes that can be performed through observation, evaluation and judgement.  Paragraphs [0058]-[0059] of the Specification of the present application, as published, describe identifying the opening and closing cycle of the valve, grouping each indoor 
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “a communicator; and a processor configured to receive driving information of a plurality air conditioner devices through the communicator…transmit a signal for driving control to at least one indoor unit included in the at least one group through the communicator”.  
The receiving limitation is an insignificant extra-solution activity under MPEP 2106.05(g), without imposing meaningful limits. The limitation amounts to necessary data generation or outputting. (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional features including “a communicator; and a processor configured to …transmit a signal for driving control to at least one indoor unit included in the at least one group through the communicator”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communicator” and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The receive driving information of a plurality air conditioner devices through the communicator represents a function that is recognized as well-understood, routine, and conventional.  For instance, US Patent Publication No. 2018/0147676 A1 to Havard et al. describes in paragraph [0024] “In an embodiment, the controller 106 may be implemented with logic for comparing received data that may be sensed, or calculated, from one or more sensing devices 312, as shown in FIG. 3 and as described below, to tolerance values that may be stored within the controller 106 memory defining safe operating conditions for the HVAC system 100.”  US Patent Publication No. 2015/0219356 A1 to Ito et al. describes in paragraph [0050] “For example, the controller 30 may obtain external information via the receiving unit 41 from the external information obtaining means 40 that has obtained a daily temperature, an amount of solar radiation, forecast variation information of the wind direction and speed of outdoor air, and the like, from an external weather information forecast system via the Internet, and calculate room temperature during a precooling operation or a preheating operation by using the thermal insulation performance of a framework of a house which can be input in advance.”  Tanabe (KR10067781B1) describes in Paragraph [0023] “The central control equipment (12) data 
The additional features including “a communicator; and a processor configured to …transmit a signal for driving control to at least one indoor unit included in the at least one group through the communicator”, as recited in the claim that are configured to carry out the additional and abstract idea limitations may be tools that are used to identify and group as recited in claim 1, but recited so generically (no details whatsoever are provided other than they are “a communicator” and “a processor”) that they represent no more than mere instructions to apply the judicial exceptions on or using a generic electronic or computer component.  The transmitting of a signal for driving control to at least one indoor unit is a post-solution activity as an intended use or application to implement the signal to at least one indoor unit.  Simply implementing the abstract idea on a generic electronic component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 2, this claim is directed to receiving the driving information and identifying the opening and closing cycle of the valve.  Similar to claim 1, this claim recites a receiving function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, 
Claims 3 and 7 further recite identifying functions that have been discussed to cover abstract ideas as being mental functions.  Therefore, the claims are not patent eligible.
Regarding claim 4, this claim is also directed to further defining the abstract idea as recited in independent claim 1. 
Claims 5, 9, and 10 further recite identifying functions that have been discussed to cover abstract ideas as being mental functions.  Similar to claim 1, these claims recite a transmitting function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 5, 9, and 10 simply recite transmitting a signal that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claims are not patent eligible.    
Claims 6 and 8 further recite transmitting functions.  As explained in claim 1, these claims recite a transmitting function that does not include additional limitations to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Claims 6 and 8 simply recite transmitting a signal that is insignificant extra-solution activity to the judicial exception and does not amount to significantly more.  Therefore, the claims are not patent eligible.    
The functions of independent claim 11 are implemented by similar functions as those of the server of claim 1 with substantially the same limitations.  Therefore, the rejection applied to claim 1 above also applies to claim 11. Independent claim 11 is not deemed patent eligible.
The functions of claims 12-20 are implemented by similar functions as those of the server of claims 2-10 with substantially the same limitations.  Therefore, the rejections applied to claims 2-10 above also apply to claims 12-20. Claims 12-20 are not deemed patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (KR 100677881B1) (“Tanabe”) in view of Yamazaki et al. (JP2685474 B2) (“Yamazaki”).
Regarding independent claim 1, Tanabe teaches:
A server comprising: Tanabe: Summary (“…the central control equipment…”)
a communicator; and Tanabe: Paragraph [0028] (“…the central control equipment (12) data communicates with the outdoor unit (13) and the temperature of the spot in which each indoor unit (15) is installed is periodically grasped (22).”)
a processor configured to: Tanabe: Summary (“…the drive controller…”)
receive driving information of a plurality air conditioning devices through the communicator, Tanabe: Paragraph [0010] (“…the multi air conditioner system…”) Tanabe: [The central equipment data and the operation data read on “receiving driving information of a plurality of air conditioner devices”.]
…
group each indoor unit of the plurality of air conditioning devices into a plurality of groups …, Tanabe: Summary (“the central control equipment which it divides multiple indoor units into the some group in which priority is different according to the thermal load size of each spot in which multiple indoor units are installed…”)
based on a power consumed by the plurality of the air conditioning devices reaching a reference power amount, identify at least one group among the plurality of groups based on information about a control priority, and Tanabe: Paragraph [0015] (“…measures the whole consumption power of the multiple indoor units and outdoor unit and consumer and power consumption reach alarm level, generates the emergency signal and the indoor unit which divides multiple indoor units into the some group…”) Tanabe: Paragraph [0023] (…the thermal load size of the spot in which each indoor unit (15) is installed is known at the value which divides the driving time of the indoor unit (15) into the indoor temperature change amount and obtained”.) Tanabe: Paragraph [0024] (“For example, while A indoor unit was operated to 20 minutes the indoor temperature of the spot in which A indoor unit was installed descended with 5℃ and if B indoor unit was operated to 30 minutes the indoor temperature of the spot in which B indoor unit was installed descended , since 4 minutes was required so that the indoor temperature of the spot in which A indoor unit was installed descend with 1℃ and 5 minutes was required so that the Tanabe: Paragraph [0025] (“…the high priority is given than the group consisting of the indoor unit in which the group consisting of the indoor unit installed at the spot in which the thermal load is large…”) Tanabe: Paragraph [0029] (“In the central control equipment (12) is the alerter (11), if it determined (26) whether the emergency signal was generated and the emergency signal was generated, the thermal load of the spot in which each indoor unit (15) is installed is computed by the above-described method and multiple indoor units (15) are divided into the some group according to the size of the thermal load (28).”) [The emergency signal generated based on the power consumption reads on “based on a power consumed by the plurality of air conditioning devices”.  The alarm level reads on “a reference power amount”.  The high priority given to the group where thermal load is large reads on “identify at least one group…based on information about a control priority”.]
transmit a signal for driving control to at least one indoor unit included in the at least one group through the communicator. Tanabe: Paragraph [0019] (“Moreover, when the power consumption the whole consumption power of the consumer is measured reaches alarm level, the emergency signal is generated and if the emergency signal is generated, multiple indoor units are divided into the some group in which priority is different according to the thermal load size of each spot in which multiple indoor units are installed and as it is the group in which priority is low it controls so that the driving time of the indoor unit belonging to the relative group is small.”) Tanabe: Paragraph [0029] (“And according to priority, the driving time and dwell time of each group are differently set up and the working order or the driving stop command of each indoor unit (15) is delivered to the outdoor unit (13) in order to be operated as [The delivered control command reads on “transmit a signal”.]
Tanabe implicitly teaches group each indoor unit of the plurality of air conditioning devices into a plurality of groups “based on the opening and closing cycle of the valve”.  As described in paragraphs [0024]-[0025] and [0027] of Tanabe, the driving time and dwell time of the indoor unit belong to each group vary with thermal load, which implies the opening and closing cycle of the valve varies, thus suggesting that the grouping is “based on the opening and closing cycle of the valve’.  Although Tanabe does not explicitly describe such recitation, Yamazaki teaches:
…identify an opening and closing cycle of a valve included in a pipe connected to each indoor unit of the plurality of air conditioning devices to control flow of a refrigerant, based on the driving information, … group each indoor unit of the plurality of air conditioning devices into a plurality of groups based on the opening and closing cycle of the valve,… Yamazaki: Page 2, fifth paragraph (“A plurality of indoor units, each of which is provided with an electric expansion valve in each of a plurality of liquid side branch pipes branching from the liquid side main pipe of the outdoor unit, and the refrigerant circulation amount of the operating indoor unit during heating operation is controlled by the electric expansion valve.”) Yamazaki: Page 3, fourth paragraph (“And a receiver 5 provided on the refrigerant liquid side main pipe 6. Further, the three liquid side branch pipes 7a, 7b, 7c branched from the refrigerant liquid side  Yamazaki: Page 3, third paragraph from the bottom (“The solenoid valves 11b and 11c corresponding to the indoor unit having the indoor heat exchangers 12b and 12c for which the operation command is issued are left in the open state, The solenoid valve 11a corresponding to the stopped indoor unit is closed.”) [The solenoid valve cycle time being the indoor unit cycle time upon command reads on “identify an opening and closing cycle of a valve…based on the driving information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanabe and Yamazaki before them, to identify an opening and closing cycle of a valve because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve distributing the refrigerant to the operation room units without excess or deficiency, a proper amount of refrigerant is accumulated in the stop room unit as well. It is to obtain a comfortable air-conditioned space by quickly obtaining a stable air-conditioning cycle even with a large change in the refrigeration cycle, such as a change in the number of units. Yamazaki Page 2, fourth paragraph.
Regarding claim 2, Tanabe and Yamazaki teach all the claimed features of claim 1, from which claim 2 depends. Yamazaki further teaches: 
The server of claim 1, wherein the processor is further configured to: 
receive the driving information including information about an opening and closing time of a valve including an opening time of the valve and a closing time of the valve through the communicator, and Yamazaki: Page 2, fifth paragraph and Page 3, fourth paragraph [As described in claim 1.] Yamazaki: Page 3, third paragraph from the bottom (“The solenoid valves 11b and 11c corresponding to the indoor unit having the indoor heat exchangers 12b and 12c for which the operation command is issued are left in the open state, The solenoid valve 11a corresponding to the stopped indoor unit is closed. Then, after a predetermined time, the expansion valve 8 The control of b and 8c is returned to under the PID control, and the expansion valve 8a corresponding to the stopped indoor unit is closed. At the same time, the compressor input frequency is returned to a preset predetermined value, and the refrigerant control when the number of units in the operating room changes is completed.”) [The predetermined time between opening and closing of the solenoid valves reads on “information about an opening and closing time of a valve”.]
identify the opening and closing cycle of the valve based on the information about the opening and closing time of the valve. Yamazaki: Page 2, fifth paragraph and Page 3, fourth paragraph [As described in claim 1.] Yamazaki: Page 3, third paragraph from the bottom [As described above.]
The motivation to combine Tanabe and Yamazaki as explained in claim 1 is incorporated herein.
Regarding claim 5, Tanabe and Yamazaki teach all the claimed features of claim 1, from which claim 5 depends. Tanabe further teaches:
The server of claim 1, wherein the processor is further configured to: 
identify a group including an indoor unit …that is relatively shorter among the plurality of groups based on the information about the control priority, and transmit a signal for the driving control to at least one indoor unit included in the group through the communicator. Tanabe: Paragraph [0024] [As described in claim 1.] Tanabe: Summary (“…generates the emergency signal and the central control equipment which it divides multiple indoor units into the some group in which priority is different according to the thermal load size of each spot in which multiple indoor units are installed if the emergency signal is generated and it controls so that the driving time of the indoor unit which belongs to the relative group as it is the group in which priority is low is small.”) Tanabe: Paragraph [0025] (“Multiple indoor units (15) are divided into the some group according to the size of the thermal load if the size of the thermal load is computed by the method as in the above. And the driving time and dwell time of the indoor unit belonging to each group are set up. Then, the high priority is given than the group consisting of the indoor unit in which the group consisting of the indoor unit installed at the spot in which the thermal load is large is installed at the spot in which as shown in Figure 3, the thermal load is small and relatively the driving time is drawn. In fig. 3, priority is the group 1&gt; group 2&gt; group 3 and the driving time in which priority is high of the group 1 can know the group 2 and the being lengthways set up in comparison with the group 3.”) [The control of the driving time of the indoor unit belonging to the low priority reads on “transmit a signal for the driving control to at least one indoor unit included in the group”.]
Tanabe does not expressly teach that the indoor unit is connected “with a pipe including a valve with an opening and closing cycle”.  However, Yamazaki teaches:
…an indoor unit connected with a pipe including a valve with an opening and closing cycle… Yamazaki: Page 2, fifth paragraph (“A plurality of indoor units, each of which is provided with an electric expansion valve in each of a plurality of liquid side branch pipes branching from the liquid side main pipe of the outdoor unit, and the refrigerant circulation amount of the operating indoor unit during heating operation is controlled by the electric expansion valve.”) Yamazaki: Page 3, fourth paragraph (“Further, the three liquid side branch pipes 7a, 7b, 7c branched from the refrigerant liquid side main pipe 6 are respectively provided with forward and reverse flow electric expansion valves 8a, 8c. Solenoid valves 11a, 11b and 11c are provided on b and 8c and refrigerant gas side branch pipes 10a, 10b and 10c, respectively, which branch the refrigerant gas side main pipe 9 into three. Then, the indoor unit side is provided with respective indoor heat exchangers 12a, 12b, 12c, and by connecting each device in the outdoor unit and each device in the indoor unit by piping as shown, a heat pump type refrigeration cycle Are configured.”) 
The motivation to combine Tanabe and Yamazaki as explained in claim 1 is incorporated herein.
Regarding claim 6, Tanabe and Yamazaki teach all the claimed features of claim 1, from which claim 6 depends. Tanabe further teaches:
The server of claim 1, wherein the processor is further configured to transmit a signal to change a temperature set to the at least one indoor unit to the target temperature to the at least one indoor unit through the communicator based on the information about the target temperature matched to each indoor unit of the plurality of air conditioning devices. Tanabe: Paragraph [0024] (“…since 4 minutes was required so that the indoor temperature of the spot in which A indoor unit was installed descend with 1℃ and 5 minutes was required so that the indoor temperature of the spot in which B indoor unit was installed descend with 1℃ the thermal load of the spot in which B indoor unit is installed can know being greater [Descending the indoor temperature by 1℃ reads on “target temperature”.] 
Independent claim 11 recites similar limitations as the features recited in independent claim 1 and is rejected using the same teachings and rationale.
Claim 12 recites similar limitations as the features recited in claim 2 and is rejected using the same teachings and rationale.
Claim 15 recites similar limitations as the features recited in claim 5 and is rejected using the same teachings and rationale.
Claim 16 recites similar limitations as the features recited in claim 6 and is rejected using the same teachings and rationale.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (KR 100677881B1) (“Tanabe”) in view of Yamazaki et al. (JP2685474 B2) (“Yamazaki”) and further in view of Atsumi (JPH07-225043A) (“Atsumi”).
Regarding claim 3, Tanabe and Yamazaki teach all the claimed features of claim 2, from which claim 3 depends. 
Tanabe and Yamazaki do not expressly teach the recitations of claim 3.  However, Atsumi describes in a multi-air conditioner equipped with multiple indoor units, when cooling multiple indoor units at the same time, the timing at which the compressor is turned off depends on the operating state of other rooms and the heat of each room. Plural rooms are comfortably air-conditioned by making a decision after considering the load condition. Atsumi teaches:
The server of claim 2, wherein the processor is further configured to: 
identify a second point of time when the valve is closed again after the valve is closed at a first point of time, and Atsumi: Paragraph [0004] (“The present invention has been made to solve the above-mentioned problems, and an opening / closing valve is provided in each of the flow dividing circuits for dividing the refrigerant discharged from the outdoor unit into a plurality of indoor units, In a case where a plurality of rooms are arbitrarily air-conditioned, when simultaneously operating the plurality of indoor units, the timing of closing in the opening / closing control of the opening / closing valve is different from the operating state of other rooms and the heat load of each room.”) Atsumi: Paragraph [0006] (“For example, the open / close valves 7a, 7b are determined based on the operating state of the room A and the thermal load state of each room. That is, the timing of closing the valve and the timing of turning off the compressor are determined. Hereinafter, a specific description will be given with reference to FIGS. 2 and 3. FIG. 2 is a flow chart when the state of heat load of each room is judged by the time from opening to closing of the on-off valves 7a and 7b. For example, when "open" of the opening / closing valve 7a is detected in step ST1, a timer is started in step ST2 to integrate the opening time of the opening / closing valve 7a. When "closed" of the open / close valve 7a is detected in step ST3, the integration of the open time is stopped in step ST4, and the integration of the closed time of the open / close valve 7a is started. When "open" of the on-off valve 7a is detected in step ST5, integration of the closing time is stopped in step ST6. In step ST7, the sum of the opening time and closing time of the opening / closing valve 7a is multiplied by a predetermined coefficient, for example, 0.3, and the closing time of the opening / closing valve 7a is compared, and when the closing time is longer, that is, If 70% of the time in one cycle of "open" and "closed" is cooling operation, it is determined that the heat load is large, F = 1 is set in step ST8, the timer is reset in step ST9, and then step ST1 Return to.”) [The repeating of the closing of the valve reads on “identify a second point in time when the valve is closed again”.  The first time the valve is closed reads on “at a first point in time”.]
identify the opening and closing cycle of the valve based on the first point of time and the second point of time. Atsumi: Paragraphs [0004] and [0006] [As described above.] [The time from opening the valve to closing the valve reads on “the opening and closing cycle of the valve”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Tanabe, Yamazaki, and Atsumi before them, to identify a second point of time when the valve is closed again after the valve is closed at a first point of time, and identify the opening and closing cycle of the valve based on the first point of time and the second point of time because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve air conditioning control without compromising comfort. Atsumi Paragraph [0012]. When operating a plurality of indoor units at the same time, the closing timing of the on-off valve corresponding to each indoor unit can be independently set for each indoor unit.
Regarding claim 4, Tanabe, Yamazaki, and Atsumi teach all the claimed features of claim 3, from which claim 4 depends. Atsumi further teaches:
The server of claim 3, wherein the first point of time is a time when reaches a temperature set to the indoor unit. Atsumi: Paragraph [0006] (“Next, FIG. 3 will be described. FIG. 3 is a flow chart of room temperature control. In this figure, for convenience of explanation, the two rooms in which the indoor units 2A and 2B are installed are referred to as room A and [Closing the valve when the room temperature (indoor unit) reaches the set temperature reads on “reaches a temperature set to the indoor unit”.]
The motivation to combine Tanabe, Yamazaki, and Atsumi as presented in claim 3 is incorporated herein.
Claim 13 recites similar limitations as the features recited in claim 3 and is rejected using the same teachings and rationale.
Claim 14 recites similar limitations as the features recited in claim 4 and is rejected using the same teachings and rationale.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2016-138666A to Sekiya et al. describes an energy-saving air conditioner capable of improving dehumidification performance at low cost even under conditions of low air conditioning load. An air conditioner of the present 
US Patent Publication No. 2019/0287147 A1 to Ingale et al. describes a variable refrigerant flow management system is configured to receive the outdoor unit electricity consumption measurement and activation data indicating the activation requests and apportion an outdoor share of the outdoor electricity consumption measurement to each of the plurality of indoor units based on the activation data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117